Smith, C. J.
(specially concurring).
I concur in overruling the suggestion of error, but express no opinion whatever upon any right appellee may *500have under chapter 129, Laws 1912. Since this proceeding is not predicated upon that statute, no right appellee may have under it is presented to us for adjudication, so that any opinion I might express relative thereto would be a mere dictum. Consequently I prefer to reserve any expression thereof until called for by a record presenting the question for adjudication.